Citation Nr: 1713927	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  14-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as due to contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for diabetes mellitus, including as due to contaminated water exposure at Camp Lejeune.

3.  Entitlement to service connection for a skin rash, including as due to contaminated water exposure at Camp Lejeune.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2009 rating decision of the RO in Houston, Texas, which denied service connection for prostate cancer, diabetes mellitus, and a skin rash disorder, including as due to exposure to contaminated water at Camp Lejeune.  Jurisdiction over this case is currently with the RO in Louisville, Kentucky.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with prostate cancer.

2.	The Veteran served at Camp Lejeune, North Carolina, from February 1974 to July 1976, and is presumed to have been exposed to contaminated water during service.

3.	Symptoms of prostate cancer were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

4.	The currently diagnosed prostate cancer was not incurred in service and is not etiologically related to service, including as due to exposure to contaminated water during service.

5.	The Veteran is currently diagnosed with diabetes mellitus.

6.	Symptoms of diabetes mellitus were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

7.	The currently diagnosed diabetes mellitus was not incurred in service and is not etiologically related to service, including as due to exposure to contaminated water during service.

8.	The Veteran does not have a current diagnosis of a skin rash disorder.


CONCLUSIONS OF LAW

1.	Prostate cancer was not incurred in service and may not be presumed to have been incurred in service, including as due to exposure to contaminated water at Camp Lejeune, North Carolina.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 17.400 (2016).

2.	Diabetes mellitus was not incurred in service and may not be presumed to have been incurred in service, including as due to exposure to contaminated water at Camp Lejeune, North Carolina.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 17.400 (2016).

3.	The criteria for service connection for a skin rash disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ)  initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in May 2009 and in October 2009, prior to adjudication in November 2009 denying service connection for prostate cancer, diabetes mellitus, and a skin rash disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  The May 2009 and October 2009 notices informed the Veteran of the evidence needed to support a service connection disability claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, post-service private treatment records, an April 2014 VA medical opinion, and the Veteran's lay statements.

A medical examination or opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

As discussed below, the evidence shows that the Veteran's current prostate cancer and diabetes mellitus were not caused by an injury or event in service, and are not otherwise related to service.  Additionally, the evidence does not establish that the Veteran is currently diagnosed with a skin rash disorder, nor does the evidence show that the Veteran experienced any skin rashes during service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Thus, the Board finds that the competent medical evidence of record is sufficient to decide the issues of service connection for prostate cancer, diabetes mellitus, and a skin rash disorder, and no VA examinations are necessary to render a decision on these issues.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.


Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran has been diagnosed with prostate cancer (manifested by malignant tumors) and diabetes mellitus, which are listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has also claimed service connection for a skin rash disorder, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Id. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as prostate cancer (manifested by malignant tumors) and diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.  Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3).  This presumption may be rebutted by affirmative evidence to the contrary.  Id. 

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: Kidney cancer, Liver cancer, Non-Hodgkin's lymphoma, Adult leukemia, Multiple myeloma, Parkinson's disease, Aplastic anemia and other myelodysplastic syndromes, and Bladder cancer.  Id.  As such, prostate cancer, diabetes mellitus, and a skin rash disorder are not diseases for which presumptive service connection based on exposure to contaminated water at Camp Lejeune may be granted.  Id. 

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Prostate Cancer 

In this case, the Veteran contends that prostate cancer is the result of military service.  Specifically, in the February 2009 claim for service connection, the Veteran asserts the current prostate cancer is the result of exposure to contaminated water while serving and living on base at Camp Lejeune in North Carolina.

Initially, the Board finds that the evidence reflects the Veteran is currently diagnosed with prostate cancer.  A January 2006 private treatment record shows a pathologic diagnosis report revealed a biopsy result showing prostatic adenocarcinoma.  A March 2006 private treatment record from Dr. D.B. shows the Veteran underwent a radical retropubic prostatectomy in March 2006.

Next, the Board finds that the Veteran served at Camp Lejeune from February 1974 to July 1976, and is presumed to have been exposed to contaminated water during such service.  See Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173.  As stated above, prostate cancer is not on the presumptive list of diseases associated with exposure to contaminated water at Camp Lejeune, thus, a nexus linking the current prostate cancer and military service cannot be presumed under the law, regardless of the Veteran's exposure to contaminated water during service.  Id.  

The Board also finds that the weight of the evidence is against a finding that symptoms of prostate cancer were "chronic" in service.  Service treatment records do not reflect any history or treatment for prostate cancer symptoms during service.  While the Veteran sought treatment for various maladies during service such as joint pain, respiratory symptoms, and bleeding upon voiding, there is no indication that  the Veteran ever sought treatment for prostate cancer symptoms during service.  Additionally, a May 1976 service examination performed approximately two months prior to service separation found the Veteran's anus, rectum, and prostate were clinically normal.  As such, the Board finds that symptoms of a prostate disorder were not chronic in service.

The Board next finds that the weight of the evidence demonstrates that symptoms of prostate cancer have not been continuous since service separation.  As stated above, the Veteran's prostate was found to be clinically normal two months prior to service separation.  In a November 2009 Camp Lejeune Questionnaire, the Veteran stated that prostate cancer was diagnosed in December 2005, or over 29 years after service separation.  The earliest indication of prostate cancer in post-service medical records appear in the January 2006 private treatment record showing a biopsy revealed prostatic adenocarcinoma.  The Veteran also has not asserted that symptoms of prostate cancer manifested soon after service separation in July 1976.  For these reasons, the Board finds that symptoms of prostate cancer were not continuous after service separation.

This same evidence also shows that prostate cancer did not manifest to a compensable degree within one year of service separation.  Specifically, the lay evidence suggests that the earliest the Veteran was first diagnosed with prostate cancer was in December 2005, over 29 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As prostate cancer did not manifest within one year of service separation, the criteria for manifestation of prostate cancer in the form of malignant tumors to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

On the question of direct nexus between the current prostate cancer and active service, the Board finds that the preponderance of the lay and medical evidence is against finding that the currently diagnosed prostate cancer is causally related to service.  As discussed above, service treatment records do not reflect any complaints or treatment for symptoms of prostate cancer during service.

In support of the claim for service connection, the Veteran submitted in February 2009 and November 2010, several articles relating to the health effects linked to the chemical contaminants found in the water supply at Camp Lejeune; however, these internet articles do not discuss or contain any scientific studies that purport to show a link between exposure to contaminated water at Camp Lejeune and prostate cancer specifically.  At best, one article listed prostate cancer as one of the health problems reported in one study by workers exposed to TCE and/or PCE in their occupation.  That same article also stated: "Workers are exposed to much higher levels of TCE, PCE, benzene, and [vinyl chloride (VC)] than are people who drink contaminated water.  Therefore, the health problems seen in people who worked with TCE, PCE, benzene, and VC may not be seen in people who drank contaminated water."  See Reported health effects linked with trichloroethylene (TCE), tetrachloroethylene (PCE), benzene, and vinyl chloride (VC) exposure, Agency for Toxic Substances & Disease Registry (received by VA Nov. 19, 2010).  Accordingly, the Board finds the articles submitted by the Veteran are of little probative value.

Further, VA sought a medical opinion from a subject matter expert in claims involving exposure to contaminated water at Camp Lejeune, which was provided in April 2014.  In the April 2014 VA medical opinion, the VA examiner opined that it is less likely than not that the Veteran's current prostate cancer is caused by exposure to contaminated water at Camp Lejeune.  The April 2014 VA examiner first explained that, while bladder cancer is on the list of presumptive diseases associated with exposure to contaminated water at Camp Lejeune, bladder cancer is distinct from prostate cancer as prostate cancer is defined as cancer that forms in the tissues of the prostate; even cancers that originate in the bladder and extend into the prostate are not considered prostate cancer.  The VA examiner noted that prostate cancer is a very common cancer in males, and has several known risk factors such as age, ethnicity, genetic factors (positive family history), cadmium exposure, and possible dietary factors.  Next, the VA examiner addressed the scientific articles submitted by the Veteran relating to the health effects resulting from exposure to contaminated water at Camp Lejeune.  Given that recent scientific studies have found that benzene and vinyl chloride have not been shown to cause or aggravate prostate cancer, the VA examiner focused the discussion on the possible connection between TCE and PCE exposure to prostate cancer.  

One series of literature discussed by the VA examiner was on the subject of a possible link between occupational exposure to TCE and/or PCE and prostate cancer, similar to the article submitted by the Veteran mentioned above.  The VA examiner stated that literary review of the health effects of occupational exposure to TCE and/or PCE indicated that the range of occupational exposure to these compounds were significantly higher among workers as compared to the estimated residential exposures of service members stationed at Camp Lejeune.  Further, researchers who have examined the possible link between prostate cancer and occupational exposure to TCE and/or PCE have concluded that an increased risk of developing prostate cancer is only seen at higher levels of occupational exposure; even when giving the benefit of the doubt to the Veteran by using the risk assessment at the lower end of the occupational exposure range (which the VA examiner opined likely exceeds the exposure level at Camp Lejeune), the occupational exposure studies would not support an increased risk of developing prostate cancer from exposure to contaminated water at Camp Lejeune.  

The April 2014 VA examiner continued to discuss several other studies that may indicate an increased risk of developing prostate cancer after substantial occupational exposure to TCE or PCE for at least five years, but also acknowledged contrary studies that have found no increase in risk after workplace exposure.  Accordingly, the April 2014 VA examiner opined that with the possible exception of significant occupational exposure, which is greater than the estimated exposure at Camp Lejeune, to TCE or PCE for more than five years, there is no scientifically documented link between exposure to either of these volatile organic compounds and the development of prostate cancer.  In light of the April 2014 VA examiner's review of the Veteran's file, review and thorough discussion of the 20 cited scientific articles on the health effects of exposure to contaminated water at Camp Lejeune, the Board finds the April 2014 VA medical opinion highly probative.

In a November 2010 Notice of Disagreement (NOD), the Veteran also alleged that the current prostate cancer is the result of exposure to Agent Orange during service.  In Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters, 601 F.3d at 1278 (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  

Moreover, the Veteran previously asserted service connection for prostate cancer due to exposure to Agent Orange, which was denied in an August 2006 rating decision as there was no evidence the Veteran had service in the Republic of Vietnam (Vietnam), or was otherwise exposed to Agent Orange.  The August 2006 rating decision became final, and there is no indication in the record that the Veteran has sought to reopen the claim of service connection for prostate cancer as due to exposure to Agent Orange.  In this case, the only evidence that has been offered in support of the contention that the current prostate cancer is related to Agent Orange exposure is the conclusory generalized lay statement of the Veteran in the November 2010 NOD, and no new and material evidence has been offered to establish in-service exposure to Agent Orange.  See id; cf King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (the duty to assist by providing a VA examination was triggered when there was evidence of exposure to Agent Orange in addition to a study that provided that hypertension has limited or suggestive evidence of an association with Agent Orange).  Based on the foregoing, the Board finds that no VA medical opinion is warranted, especially given that no new and material evidence has been received to reopen service connection for prostate cancer on the theory of exposure to Agent Orange; thus, service connection for prostate cancer due to exposure to Agent Orange has not been established.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current prostate cancer and active duty service.  For these reasons, the Board finds that the preponderance of the lay and medical evidence of record is against the Veteran's claim of service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus

The Veteran contends that the currently diagnosed diabetes mellitus is the result of military service.  Specifically, in the February 2009 claim for service connection, the Veteran asserts that the current diabetes mellitus is due to exposure to contaminated water while serving and living on base at Camp Lejeune in North Carolina.

At the outset, the Board finds that the evidence of record shows the Veteran is currently diagnosed with type II diabetes mellitus.  A February 2002 private treatment record from Dr. J.R. reflects the Veteran had been diagnosed with mild diabetes mellitus, and it was well controlled on Glucotrol XL.  A January 2009 private treatment record from Dr. D.B. shows the Veteran reported first being diagnosed with diabetes mellitus in 2000.

The Board again notes the Veteran was stationed at Camp Lejeune from February 1974 to July 1976, and is presumed to have been exposed to contaminated water during such service.  See Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173.  As stated above, diabetes mellitus is not on the presumptive list of diseases associated with exposure to contaminated water at Camp Lejeune, thus, a nexus linking the current diabetes mellitus and military service cannot be presumed under the law, regardless of the Veteran's exposure to contaminated water during service.  Id.  

Next, the Board finds that the weight of the evidence is against finding that symptoms of diabetes mellitus were "chronic" in service.  Service treatment records do not reflect any history or treatment for symptoms of diabetes mellitus during service.  A February 1976 service treatment record reflects the Veteran presented for a dental visit for a broken dental filling.  During the February 1976 dental visit, the Veteran denied being under the care of a physician for any recent illnesses, diabetes or jaundice, or liver or kidney trouble.  Additionally, a May 1976 service examination performed approximately two months prior to service separation found the Veteran's endocrine system to be clinically normal and a urinalysis was negative for albumin and sugar.  As such, the Board finds that symptoms of diabetes mellitus were not chronic in service.

Next, the Board finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus have not been continuous since service separation.  As stated above, the Veteran's endocrine system was found to be clinically normal and a urinalysis was negative for albumin and sugar two months prior to service separation.  In the November 2009 Camp Lejeune Questionnaire, the Veteran stated that diabetes mellitus was diagnosed sometime between 1999-2000, over two decades after service separation.  The Veteran also has not asserted that symptoms of diabetes mellitus manifested soon after service separation in July 1976.  For these reasons, the Board finds that symptoms of diabetes mellitus were not continuous after service separation.

This same evidence also shows that diabetes mellitus did not manifest to a compensable degree within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with diabetes mellitus in 2000, approximately 24 years after service, and other histories presented during treatment do not include a history of symptoms since service.  A January 2001 private medical record from Dr. J.R. reflects the Veteran's sister was recently diagnosed with diabetes mellitus prompting a friend to check the Veteran's blood sugar, which revealed an elevated blood sugar level.  At the time of the January 2001 treatment, the Veteran denied symptoms of polydipsia, polyuria, or any major change in weight, and Dr. J.R.'s assessment was the Veteran had mild adult-onset diabetes mellitus.  Another private treatment record from January 2001 reflects Dr. J.R. suggested the Veteran begin taking medication for the diabetes mellitus, and ordered a meter for monitoring blood sugar levels.  As diabetes mellitus did not manifest within one year of service separation, the criteria for manifestation of diabetes mellitus to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

On the question of direct nexus between the current diabetes mellitus and military service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed diabetes mellitus is causally related to service.  As discussed above, service treatment records do not reflect any symptoms or treatment for diabetes mellitus during service.  Further, private medical records show the Veteran did not begin seeking treatment for diabetes mellitus until January 2001, after a friend checked the Veteran's blood sugar and found an elevated blood sugar level.  Additionally, private treatment records from Dr. D.B. in January 2003 reveal a reported family history of diabetes mellitus in the Veteran's mother, both brothers, and one of the Veteran's two sisters.  The only evidence that has been submitted in support of the Veteran's assertion that the current diabetes mellitus is related to service is the generalized lay statement of the Veteran in the February 2009 claim for service connection and the November 2009 Camp Lejeune Questionnaire, which contends that the current diabetes mellitus is the result of exposure to contaminated water at Camp Lejeune.  Diabetes mellitus is not a presumptive disease for which service connection may be granted as discussed above.  

As with the claim for service connection for prostate cancer above, the Veteran also alleged in the November 2010 NOD that the current diabetes mellitus is the result of exposure to Agent Orange during service.  Service connection for diabetes mellitus was also previously denied in the August 2006 rating decision as there was no evidence the Veteran had service in Vietnam, or was otherwise exposed to Agent Orange.  The August 2006 rating decision became final, and there is no indication in the record that the Veteran has sought to reopen the claim of service connection for diabetes mellitus as due to Agent Orange exposure.  The only evidence that has been offered in support of the contention that the current diabetes mellitus is related to Agent Orange exposure is the conclusory generalized lay statement of the Veteran in the November 2010 NOD.  As discussed above, the Veteran's conclusory generalized lay statement suggesting a nexus between the current diabetes mellitus and exposure to Agent Orange during military service is not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue.  See Waters, 601 F.3d 1274; Colantonio, 606 F.3d 1378; King, 700 F.3d 1339.  Further, no new and material evidence has been offered to establish in-service exposure to Agent Orange, which in this case is necessary to reopen service connection for diabetes mellitus.  Based on the foregoing, the Board finds that no VA medical opinion is warranted, especially given that no new and material evidence has been received to reopen service connection for diabetes mellitus on the theory of Agent Orange exposure; thus, service connection for diabetes mellitus due to exposure to Agent Orange has not been established.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current diabetes mellitus and active duty service.  For these reasons, the Board finds that the preponderance of the lay and medical evidence of record is against the Veteran's claim of service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Service Connection for a Skin Rash Disorder

The Veteran asserts that a skin rash disorder is the result of military service.  Specifically, in the February 2009 claim for service connection, the Veteran alleges that exposure to contaminated water at Camp Lejeune resulted in a skin rash disorder.  In the November 2009 Camp Lejeune Questionnaire, the Veteran stated being diagnosed with a skin rash disorder 12-15 years ago, or sometime in 1993 to 1996.  

Nonetheless, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for a skin rash disorder, and the record does not reflect a diagnosis for a chronic or persistent skin rash disorder at any time during the claim on appeal.

Service treatment records do not reflect any in-service complaints, symptoms, diagnosis, or treatment of a skin rash.  During the May 1976 service examination performed two months prior to service separation, the Veteran's skin was found to be clinically normal.

Post-service private treatment records from Dr. D.B. in November 2006 reflect the Veteran complained of a scaling and circumscribed rash on the left elbow and left leg.  During the November 2006 medical visit, the Veteran reported the condition had existed for one month, and did not occur as the result of a precipitating event.  Upon examination, Dr. D.B.'s impression of the skin rash was probable tinea corporis and prescribed Lotrisone and Nizoral cream to treat the rash.  Subsequent private treatment records from May 2007 reflect the Veteran reported the rash had resolved and the prescribed creams greatly helped, and November 2007 and January 2009 private treatment records reflect the Veteran denied any recurrence of the rash.  Other private treatment records do not show any additional or continuous complaints or treatments for skin rashes, and do not reflect a diagnosis for a skin rash disorder.  Accordingly, the Board finds that the Veteran does not have a current diagnosis of a skin rash disorder.

The Veteran has also suggested in the November 2010 NOD that a skin rash disorder is the result of Agent Orange exposure; however, the evidence of record is not consistent with the Veteran's assertions of being exposed to Agent Orange during active service.  Military personnel records do not show the Veteran was ever stationed in Vietnam during active service, or at any of the other locations outside of Vietnam where herbicides were tested and stored.  In a previous April 2006 claim for service connection, the Veteran asserted exposure to Agent Orange while stationed at Okinawa, Japan; however, Okinawa, Japan is not amongst the locations outside of Vietnam identified by the Department of Defense where herbicides were tested or stored.  Regardless of the finding regarding exposure to herbicides during active service, the Board's instant decision finds the Veteran does not have a currently diagnosed skin disorder; thus, there is no current disability for which service connection may be established under any theory.

For the above reasons, the Board finds that the weight of the evidence, both lay and medical, demonstrates that the Veteran does not have a current diagnosis of a skin rash disorder.  As the preponderance of the evidence is against service connection for a skin rash disorder, the claim must be denied, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune, is denied.

Service connection for diabetes mellitus, including as due to exposure to contaminated water at Camp Lejeune, is denied.

Service connection for a skin rash disorder, including as due to exposure to contaminated water at Camp Lejeune, is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


